Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 10/22/2020, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Applicant’s arguments with respect to the prior art rejections of the independent claims in view of Ackerman, Yukihiro, and Habara have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 10/22/2020 regarding the prior art rejections of the independent claims in view of prior art Bogdanov (US 8,022,705) have been fully considered but they are not persuasive. In the arguments on pages 8-11, applicant does not address the deficiencies of Bogdanov and merely states that Bogdanov does not teach the amended limitations. The examiner believes that Bogdanov teaches the limitations of the independent claims. Therefore, the arguments are not considered persuasive. Please see below for further details. 


Applicant's arguments filed 10/22/2020 regarding the prior art rejections of claims 8 and 16 have been fully considered but they are not persuasive.
	Applicant first argues that Wong does not teach "the RF coil element of the first end portion and the RF coil element of the second end portion." However, the current prior art rejection does not rely on Wong to teach said limitations in the current 103 rejection. Please see below for further details.
	Further, the applicant states that it would not have been obvious to combine the teachings of Wong and previous cited prior art Ackerman. This argument is not moot because of the new 103 rejection of Bogdanov, in view of Wong. Please see below for further details on the current prior art rejection of claims 8 and 16.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation "the first RF coil element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the “first RF coil element” in claim 23 refers back “the RF coil element of the first end portion” in claim 18 or is different.

Claim 16 recites the limitation "the second RF coil element" in line 2.  There is insufficient antecedent basis or this limitation in the claim. It is not clear if the “second RF coil element” in claim 23 refers back “the RF coil element of the second end portion” in claim 18 or is different.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 9-12, 18-22, 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bogdanov (US 8,022,705).

Regarding claim 1, Bogdanov teaches a radio frequency (RF) coil for a magnetic resonance imaging (MRI) system, the RF coil comprising: 
	a RF coil element of a first end portion and a RF coil element of a second end portion of a cylinder having a circular or oval cross-sectional shape [Fig. 2a, see shielding portion 220 includes a RF coil element of a first end portion 202 and a RF coil element of a second end portion 204 of a cylinder having a circular or oval cross-sectional shape. See also rest of reference.] ; and 
	connectors formed by connecting the RF coil element of the first end portion and the RF coil element of the second end portion [Fig. 2a, see microstrips 210. See also rest of reference.], 
	wherein the RF coil elements of the first end portion and the RF coil element of the second end portion have regions surrounding an outer circumferential portion of the cylinder and bent perpendicularly in a z axis direction [Fig. 2a and Col. 8, lines 23-28, see shielding portion 220 is bent to run in the z-axis direction from ends 202/204. See also rest of reference.], wherein the z axis direction is aligned in a longitudinal direction of the RF coil [Fig. 2a, wherein the z-axis runs along the longitudinal direction of the RF coil. See also rest of reference.], and the RF coil elements protrude such that the RF coil element of the first end portion and the RF coil element of the second end portion surround alternating regions of end portions of the cylinder [Fig. 2a, wherein the shielding 220 surrounds different/alternating regions of the end portions of the cylinder. Also, the shielding 220 does protrude according to the bending of the shielding. See also rest of reference.], 
	wherein the RF coil element of the first end portion is arranged opposite to the RF coil element of the second end portion with respect to the z axis direction [Fig. 2a, wherein end 202 is opposite from end 204. See also rest of reference.], and 
	wherein a second distance between the RF coil element of the second end portion from an axial center of the RF coil is less than a first distance between the RF coil element of the first end portion from the axial center of the RF coil [Fig. 2a, wherein end 204 is closer to the axial center than end 202, at location 250. See also rest of reference.].

Regarding claim 2, Bogdanov further teaches wherein the RF coil forms a magnetic field of an asymmetrical shape in the z direction with respect to a y axis on a z-y plane [Abstract, Fig. 2a, wherein the openings cause the magnetic field to a have an asymmetrical shape. See also rest of reference.].

Regarding claim 4, Bogdanov further teaches wherein the connectors are formed in a straight line shape in the z axis direction between the RF coil element of the first end portion [Fig 2a, connectors 210. See also rest of reference.].

Regarding claim 5, Bogdanov further teaches wherein between 8 and 32 connectors are formed [Fig. 2a, wherein there are 12 connectors 210. See also rest of reference.].

Regarding claim 9, Bogdanov further teaches wherein an insulating layer is formed between the RF coil element of the first end portion and the RF coil element of the second end portion in order to maintain an electrical insulation [Col. 4, lines 42-61, wherein an acrylic coil former is used. See also rest of reference.].

Regarding claim 10, Bogdanov further teaches wherein the RF coil is a volume-type RF coil [Fig. 2a, wherein a volume microstrip coil is shown.].

Regarding claim 11, Bogdanov further teaches an MRI system comprising: 
	an RF coil comprising: 
	a RF coil element of a first end portion and a RF coil element of a second end portion of a cylinder having a circular or oval cross-sectional shape [Fig. 2a, see shielding portion 220 includes a RF coil element of a first end portion 202 and a RF coil element of a second end portion 204 of a cylinder having a circular or oval cross-sectional shape. See also rest of reference.]; and 
[Fig. 2a, see microstrips 210. See also rest of reference.], 
	wherein the RF coil elements of the first end portion and the RF coil element of the second end portion have regions surrounding an outer circumferential portion of the cylinder and bent perpendicularly in a z axis direction [Fig. 2a and Col. 8, lines 23-28, see shielding portion 220 is bent to run in the z-axis direction from ends 202/204. See also rest of reference.], wherein the z axis direction is aligned in a 3Application No.: 15/503,442Docket No.: 012055.0435 longitudinal direction of the RF coil [Fig. 2a, wherein the z-axis runs along the longitudinal direction of the RF coil. See also rest of reference.], and the RF coil elements protrude such that the RF coil element of the first end portion and the RF coil element of the second end portion surround alternating regions of end portions of the cylinder [Fig. 2a, wherein the shielding 220 surrounds different/alternating regions of the end portions of the cylinder. Also, the shielding 220 does protrude according to the bending of the shielding. See also rest of reference.], 
	wherein the RF coil element of the first end portion is arranged opposite to the RF coil element of the second end portion with respect to the z axis direction [Fig. 2a, wherein end 202 is opposite from end 204. See also rest of reference.], and 
	wherein a second distance between the RF coil element of the second end portion from an axial center of the RF coil is less than a first distance between the RF coil element of the first end portion from the axial center of the RF coil [Fig. 2a, wherein end 204 is closer to the axial center than end 202, at location 250. See also rest of reference.].

Regarding claim 12, Bogdanov further teaches wherein the RF coil forms a magnetic field of an asymmetrical shape in a z direction with respect to a y axis on a z-y plane [Abstract, Fig. 2a, wherein the openings cause the magnetic field to a have an asymmetrical shape. See also rest of reference.].

Regarding claim 18, Bogdanov teaches an MRI system comprising: 
	a gradient coil [Col. 5, lines 29-38, wherein gradient coils are mentioned. See also rest of reference which teaches the volume coil is incorporated into an MRI system, which will inherently include gradient coils.]; and 
	a bird-cage RF coil formed on a base of a cylindrical shape having a circular or oval cross-sectional shape [Fig. 1 and 2a, birdcage coil 100/200 formed on inner cylinder (core module). See Col. 5, lines 21-55, discloses that the volume coil is in the form of a birdcage coil. See also Hybrid coil 400 in Fig. 4. See also rest of reference and designs in Figs. 2-4.], 
	wherein the bird-cage RF coil includes first and second end portions each respectively traversing a circumferential region of axially opposite portions of the base [Fig. 2a, see shielding portion 220 includes a RF coil element of a first end portion 202 and a RF coil element of a second end portion 204 of a cylinder having a circular or oval cross-sectional shape. See also rest of reference.], wherein the first end portion and second end portion vary in distance from an axial center of the bird-cage RF 4Application No.: 15/503,442Docket No.: 012055.0435coil [Fig. 2a, wherein end 204 is closer to the axial center than end 202, at location 250. See also rest of reference.] , and 
[Fig. 2a, wherein end 202 is opposite from end 204. See also rest of reference.], and 
	wherein a second distance between the RF coil element of the second end portion from an axial center of the bird-cage RF coil is less than a first distance between the RF coil element of the first end portion from the axial center of the bird-cage RF coil [Fig. 2a, wherein end 204 is closer to the axial center than end 202, at location 250. See also rest of reference.].

Regarding claim 19, Bogdanov further teaches wherein the first and second end portions include serially connected capacitors [Col. 8, lines 23-40. Fig. 1, wherein there are serially connected capacitors connected to the ends 102 and 14 and the 120. See also rest of reference and designs in Figs. 2-4.].

Regarding claim 20, Bogdanov further teaches wherein the bird-cage RF coil forms a magnetic field of 4Application No.: 15/503,442Docket No.: 012055.0435an asymmetrical shape in a z direction with respect to a y axis on a z-y plane, wherein the z direction is a direction parallel with an axis of the base [Fig. 2a and Fig. 4b, wherein there is an opening feature 250 in the coil. The opening feature causes the microstrip design to not be homogenous in that the lengths of the microstrips 210 are not the same about the circumference of the inner cylinder. Therefore, a magnetic field of 4Application No.: 15/503,442Docket No.: 012055.0435an asymmetrical shape in a z direction with respect to a y axis on a z-y plane is formed. See also Fig. 9a.].

Regarding claim 21, Bogdanov further teaches wherein the bird-cage RF coil comprises connectors formed to each connect the first and second end portions at different circumferential positions of the RF coil [Fig. 1, 2a and Fig. 4b, all teach connectors 120/210.].

Regarding claim  22, Bogdanov further teaches wherein the bird-cage RF coil has a twisted shape with the first end portion and the second end portion each having right angle sections [Fig. 2a and Col. 8, lines 23-28, see shielding portion 220 is bent to run in the z-axis direction from ends 202/204. See also rest of reference..

Regarding claim 24, Bogdanov further teaches  wherein the bird-cage RF coil is a volume-type bird-cage RF coil [Col. 1, lines 42-45. See also rest of reference.].

Regarding claim 25, Bogdanov further teaches a radio frequency (RF) coil for a magnetic resonance imaging (MRI) system, the RF coil comprising: 5Application No.: 15/503,442Docket No.: 012055.0435 
	a RF coil element of a first end portion and a RF coil element of a second end portion of a cylinder having a circular or oval cross-sectional shape [Fig. 2a, see shielding portion 220 includes a RF coil element of a first end portion 202 and a RF coil element of a second end portion 204 of a cylinder having a circular or oval cross-sectional shape. See also rest of reference.]; and 
	connectors formed by connecting the RF coil element of the first end portion and the RF coil element of the second end portion [Fig. 2a, see microstrips 210. See also rest of reference.], 
[Fig. 2a and Col. 8, lines 23-28, see shielding portion 220 is bent to run in the z-axis direction from ends 202/204. See also rest of reference.], wherein the z axis direction is aligned in a longitudinal direction of the RF coil [Fig. 2a, wherein the z-axis runs along the longitudinal direction of the RF coil. See also rest of reference.], wherein the RF coil forms a magnetic field of an asymmetrical shape in the z direction with respect to a y axis on a z-y plane [Fig. 2a, wherein the shielding 220 surrounds different/alternating regions of the end portions of the cylinder. Also, the shielding 220 does protrude according to the bending of the shielding. See also rest of reference.], and 
	wherein the RF coil element of the first end portion is arranged opposite to the RF coil element of the second end portion with respect to the z axis direction [Fig. 2a, wherein end 202 is opposite from end 204. See also rest of reference.], and 
	wherein a second distance between the RF coil element of the second end portion from an axial center of the RF coil is less than a first distance between the RF coil element of the first end portion from the axial center of the RF coil [Fig. 2a, wherein end 204 is closer to the axial center than end 202, at location 250. See also rest of reference.].

Claims 18-19, 22, and 24 can also be rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leifer (US 6,011,395).

Regarding claim 18, Leifer teaches an MRI system comprising: 
[Fig. 1, wherein gradient coils are shown. See also rest of reference.]; and 
	a bird-cage RF coil formed on a base of a cylindrical shape having a circular or oval cross-sectional shape [Fig. 2A-2C, wherein birdcage coils are shown. See also rest of reference.], 
	wherein the bird-cage RF coil includes first and second end portions each respectively traversing a circumferential region of axially opposite portions of the base [Fig. 2A shows end rings 42. Similarly Fig. 2B shows two rings that are connected to capacitors 47a-b. See also rest of reference.], wherein the first end portion and second end portion vary in distance from an axial center of the bird-cage RF 4Application No.: 15/503,442Docket No.: 012055.0435 coil [Fig. 2A, wherein the left ring 42 is closer to the axial center of the entire birdcage coil structure. Col. 2, lines 16-21, wherein the shield 41 is part of the overall birdcage coil. See also Fig. 2B and rest of reference.] , and 
	wherein an RF coil element of the first end portion is arranged opposite to an RF coil element of the second end portion with respect to a z axis direction [Fig. 2A shows end rings 42. Similarly Fig. 2B shows two rings that are connected to capacitors 47a-b. See also rest of reference.], and 
	wherein a second distance between the RF coil element of the second end portion from an axial center of the bird-cage RF coil is less than a first distance between the RF coil element of the first end portion from the axial center of the bird-cage RF coil [Fig. 2A, wherein the left ring 42 is closer to the axial center of the entire birdcage coil structure. Col. 2, lines 16-21, wherein the shield 41 is part of the overall birdcage coil. See also Fig. 2B and rest of reference.].

Regarding claim 19, Leifer further teaches wherein the first and second end portions include serially connected capacitors [Fig. 2A, see capacitors 46 and capacitors connecting 48 to 42. See also Fig. 2C, see capacitors 49C and rest of reference.].

Regarding claim  22, Leifer further teaches wherein the bird-cage RF coil has a twisted shape with the first end portion and the second end portion each having right angle sections [Fig. 2A, wherein ends 42 include right angle sections that connect to capacitors 42. See also rest of reference.].

Regarding claim 24, Leifer further teaches  wherein the bird-cage RF coil is a volume-type bird-cage RF coil [Col. 1, lines 42-45. See also rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 8, 16-17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Bogdanov, in view of Wong  (US 5,372,137).

Regarding claim 8, Bogdanov further teaches the limitations of claim 1, which this claim depends from.
	Bogdanov further teaches the RF coil forms a magnetic field of an asymmetrical shape in a z direction with respect to a y axis on a z-y plane [Abstract, Fig. 2a, wherein the openings cause the magnetic field to a have an asymmetrical shape. See also rest of reference.]. Bogdanov further teaches the RF coil element of the first end portion and the RF coil element of the second end portion [See Fig. 2a, ends 202 and 204].
	However, in teaching wherein shapes of magnetic fields formed by the RF coil elements, alternate with each other in respective diagonal direction on a z-y plane.
	Wong, which is also in the field of MRI, teaches a volume coil shapes of magnetic fields formed by the RF coil elements, alternate with each other in respective diagonal direction on a z-y plane [Fig. 6, wherein diagonal lines 92-93 show where the magnetic fields are. See also Col. 2-3, line 60-10 and Col. 6, lines 56-68 and rest of reference.].
 	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bogdanov with the teachings of Wong because Bogdanov teaches that it also produces an asymmetric RF coil with a similar magnetic field for imaging a head and Wong teaches the diagonal RF fields that form the elliptical field are beneficial for imaging a patient’s head/cranium [Wong – Col. 2-3, lines 60-10]. Therefore, it would have been obvious to try incorporating shapes of magnetic fields formed by the RF coil elements, alternate with each other in respective diagonal direction on a z-y plane into Bogdanov to better image a head of a patient.

Regarding claim 16, the same reasons for rejection of claim 8 also apply to this claim.

Regarding claim 17, Bogdanov further teaches the limitations of claim 11, which this claim depends from.
	Bogdanov further teaches further teaches wherein the RF coil is a volume-type RF coil [Fig. 2a, wherein a volume microstrip coil is shown.].
	However, Bogdanov is silent in teaching the RF coil located on a table on which an object is located.
	Wong, which is also in the field of MRI, teaches the RF coil located on a table on which an object is located [Fig. 2, wherein the volume coil 8 is located on patient table 16. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bogdanov with the teachings of Wong because Bogdanov teaches an volume-type RF coil for imaging a head [Bogdanov – Abstract] and Wong also teaches an RF coil for imaging a patient’s head/cranium [Wong – Col. 2-3, lines 60-10] and that it is known to place the RF coil on a patient table where a patient is located to acquire signals from the patient [Wong - Fig. 2, wherein the volume coil 8 is located on patient table 16. See also rest of reference.]. 

Regarding claim 23, Bogdanov further teaches the limitations of claim 18, which this claim depends from.
	Bogdanov further teaches the RF coil forms a magnetic field of an asymmetrical shape in a z direction with respect to a y axis on a z-y plane [Abstract, Fig. 2a, wherein the openings cause the magnetic field to a have an asymmetrical shape. See also rest of reference.]. Bogdanov further teaches the RF coil element of the first end portion and the RF coil element of the second end portion [See Fig. 2a, ends 202 and 204], and wherein where the z axis is parallel with an electric field generated by the bird-cage RF coil [See Fig. 9a. See also rest of reference.].
	However, Bogdanov is silent in teaching shapes of magnetic fields formed by the first RF coil element and the second RF coil element respectively alternate with each other in respective diagonal directions on a z-y plane.
	Wong, which is also in the field of MRI, teaches a volume coil shapes of magnetic fields formed by the first RF coil element and the second RF coil element respectively alternate with each other in respective diagonal directions on a z-y plane [Fig. 6, wherein diagonal lines 92-93 show where the magnetic fields are. See also Col. 2-3, line 60-10 and Col. 6, lines 56-68 and rest of reference.].
 	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bogdanov with the teachings of Wong because Bogdanov teaches that it also produces an asymmetric RF coil with a similar magnetic field for imaging a head and Wong teaches the diagonal RF fields that form the [Wong – Col. 2-3, lines 60-10]. Therefore, it would have been obvious to try incorporating shapes of magnetic fields formed by the RF coil elements, alternate with each other in respective diagonal direction on a z-y plane into Bogdanov to better image a head of a patient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896